Exhibit 10.2

 

FIRST AMENDMENT TO
LOAN AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of December 18, 2014, by and among OXFORD FINANCE LLC, a
Delaware limited liability company with an office located at 133 North Fairfax
Street, Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in such
capacity, “Collateral Agent”), the Lenders listed on Schedule 1.1 of the Loan
Agreement (as defined below) or otherwise party thereto from time to time
including Oxford in its capacity as a Lender and SILICON VALLEY BANK, a
California corporation with an office located at 3003 Tasman Drive, Santa Clara,
CA 95054 (“Bank” or “SVB”) (each a “Lender” and collectively, the “Lenders”),
TROVAGENE, INC., a Delaware corporation, and ETHEROGEN, INC., a Delaware
corporation, each with offices located at 11055 Flintkote Ave, Suite B, San
Diego, CA 92121 (individually and collectively, jointly and severally,
“Borrower”).

 

RECITALS

 

A.            Collateral Agent, Lenders and Borrower have entered into that
certain Loan and Security Agreement dated as of June 30, 2014 (as amended from
time to time, the “Loan Agreement”).

 

B.            Lenders have extended credit to Borrower for the purposes
permitted in the Loan Agreement.

 

C.            Borrower has requested that Collateral Agent and Lenders add
certain representations, warranties and covenants to the Loan Agreement as more
fully set forth herein.

 

D.            Collateral Agent and Lenders have agreed to amend certain
provisions of the Loan Agreement, but only to the extent, in accordance with the
terms, subject to the conditions and in reliance upon the representations and
warranties set forth below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.             Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.

 

2.             Amendments to Loan Agreement.

 

2.1          Section 5.13 (Healthcare and Regulatory Matters).  New Section 5.13
hereby is added to the Loan Agreement as follows:

 

“Section 5.13     Healthcare and Regulatory Matters.  Without limiting the
generality of any other representation or warranty made in this Agreement,
Borrower hereby represents and warrants that the following statements are true,
complete and correct, and Borrower hereby covenants and agrees to notify
Collateral Agent and Lenders within three (3) Business Days following the
occurrence of any facts, events or circumstances, whether threatened, existing
or pending, that would make any of the following representations and warranties
untrue, incomplete or incorrect (together with such supporting data and
information as shall be necessary to fully explain to Collateral Agent and
Lenders the scope and nature of the fact, event or circumstance), and shall
provide to Collateral Agent and Lenders within two (2) Business Days of
Collateral Agent’s or Lender’s request, such additional information as
Collateral Agent or Lenders shall request regarding such disclosure:

 

(a)           Reimbursement; Nongovernmental Account Debtors. Borrower and each
Subsidiary has provided to Collateral Agent and Lenders copies of all
participation agreements

 

1

--------------------------------------------------------------------------------


 

required by Collateral Agent or Lenders with HMOs, insurers, Third-Party Payors,
and preferred provider organizations with respect to the business operations of
Borrower and each Subsidiary. Borrower and each Subsidiary is in compliance in
all material respects with contracts with Account Debtors and is entitled to
reimbursement under such contracts.

 

(b)           Compliance with Healthcare Regulations.

 

(i)            Borrower and each Subsidiary has timely filed or caused to be
timely filed, all cost reports and other reports of every kind whatsoever
required by a Third-Party Payor Program, to have been filed or made with respect
to the business operations of Borrower or such Subsidiary. There are no claims,
actions or appeals pending (and neither Borrower nor any Subsidiary has filed
any claims or reports which should result in any such claims, actions or
appeals) before any Governmental Authority pertaining to Borrower’s or such
Subsidiary’s business operations, including, without limitation, any
intermediary or carrier, the Provider Reimbursement Review Board or the
Administrator of CMS, with respect to any state or federal Medicare or Medicaid
cost reports or claims filed by Borrower or such Subsidiary, or any disallowance
by any Governmental Authority in connection with any audit of such cost reports;

 

(ii)           Borrower and each Subsidiary has obtained all necessary
accreditations to operate its business as now conducted, and currently is in
compliance with all statutory and regulatory requirements applicable to it, the
failure of which would have a material adverse effect;

 

(iii)          Neither Borrower nor any Subsidiary is currently or has in the
past been subject to: (1) any state or local governmental investigation,
inspection or inquiry related to any license or licensure standards applicable
to Borrower or such Subsidiary; (2) any federal, state, local governmental or
private payor civil or criminal investigations, inquiries or audits involving
and/or related to any federal, state or private payor healthcare fraud and abuse
provisions or contractual prohibition of healthcare fraud and abuse; or (3) any
federal, state or private payor inquiry, investigation, inspection or audit
regarding Borrower or any Subsidiary or their activities, including, without
limitation, any federal, state or private payor inquiry or investigation of any
Person having “ownership, financial or control interest” in Borrower or any
Subsidiary (as that term is defined in 42 C.F.R. § 420.201 et seq.) involving
and/or related to healthcare fraud and abuse, false claims under 31 U.S.C. §§
3729—3731 or any similar contractual prohibition, or any qui tam action brought
pursuant to 31 U.S.C. § 3729 et seq.;

 

(iv)          No director, officer, shareholder, employee or Person with a
“direct or indirect ownership interest” (as that phrase is defined in 42 C.F.R.
§ 420.201) in Borrower or any Subsidiary:  (1) has had a civil monetary penalty
assessed against him or her pursuant to 42 U.S.C. § 1320a-7a; (2) has been
excluded from participation in a Federal Health Care Program (as that term is
defined in 42 U.S.C. § 1320a-7b); (3) has been convicted (as that term is
defined in 42 C.F.R. § 1001.2) of any of those offenses described in 42 U.S.C. §
1320a-7b or 18 U.S.C. §§ 669, 1035, 1347 or 1518, including without limitation
any of the following categories of offenses: (A) criminal offenses relating to
the delivery of an item or service under any Federal Health Care Program (as
that term is defined in 42 U.S.C. § 1320a-7b) or healthcare benefit program (as
that term is defined in 18 U.S.C. § 24b); (B) criminal offenses under federal or
state law relating to patient neglect or abuse in connection with the delivery
of a healthcare item or service; (C) criminal offenses under federal or state
law relating to fraud and abuse, theft, embezzlement, false statements to third
parties, money laundering, kickbacks, breach of fiduciary responsibility or
other financial misconduct in connection with the delivery of a healthcare item
or service or with respect to any act or omission in a program operated by or
financed in whole or in part by any federal, state or local governmental agency;
(D) federal or state laws relating to the interference with or obstruction of
any investigations into any criminal offenses described in (1) through
(3) above; or (E) criminal offenses under federal or state law relating to the
unlawful manufacturing, distribution, prescription or dispensing of a controlled
substance; or (4) has been involved or named in a U.S. Attorney complaint made
or any other action taken pursuant to the False Claims Act under 31 U.S.C. §§
3729—3731 or qui tam action brought pursuant to 31 U.S.C. § 3729 et seq.;

 

2

--------------------------------------------------------------------------------


 

(v)           Borrower and each Subsidiary is and shall continue to be in
compliance with all applicable laws relating to its relationships with
physicians;

 

(vi)          Borrower and each Subsidiary, and their employees and contractors,
in the exercise of their duties on behalf of Borrower or any Subsidiary, is and
shall continue to be in compliance with all laws, rules, regulations, orders,
decrees and directions of any Governmental Authority (including, without
limitation, the Social Security Act, as amended, the rules and regulations
promulgated by CMS), and any state laws applicable to the collections on
Accounts, any contracts relating thereto or any other Collateral, or otherwise
applicable to its business and properties, a violation of which could materially
adversely affect its ability to collect on its Accounts or repay the
Obligations;

 

(vii)         All persons providing professional healthcare services for or on
behalf of Borrower or any Subsidiary (either as an employee or independent
contractor) are appropriately licensed in every jurisdiction in which they hold
themselves out as professional health care providers; and

 

(viii)        None of Borrower’s nor any Subsidiary’s state and local licenses,
permits, registrations, certifications and other approvals relating to providing
healthcare services and other services provided by Borrower or such Subsidiary
have been suspended, revoked, limited or denied renewal at any time.

 

(c)           Healthcare Permits. Borrower has (i) each Healthcare Permit and
other rights from, and have made all declarations and filings with, all
applicable Governmental Authorities, all self-regulatory authorities and all
courts and other tribunals necessary to engage in the ownership, management and
operation of the assets of Borrower, and (ii) no knowledge that any Governmental
Authority is considering limiting, suspending or revoking any Healthcare Permit.
All such Healthcare Permits are valid and in full force and effect and Borrower
is in material compliance with the terms and conditions of all such Healthcare
Permits, except where failure to be in such compliance or for a Healthcare
Permit to be valid and in full force and effect would not have a material
adverse effect.

 

(d)           HIPAA Compliance. To the extent that and for so long as Borrower
or any Subsidiary is a “covered entity” or “business associate” as either such
term is defined under the requirements and implementing regulations at 45 Code
of Federal Regulations (“C.F.R.”) Parts 160—64 for the Administrative
Simplification provisions of Title II, Subtitle F of HIPAA, Borrower and each
Subsidiary (i) has undertaken or will promptly undertake all necessary surveys,
audits, inventories, reviews, analyses and/or assessments (including any
necessary risk assessments) of all areas of its business and operations required
by HIPAA and/or that could be adversely affected by the failure of Borrower or
such Subsidiary to be HIPAA Compliant; (ii) has developed a detailed plan and
time line for becoming HIPAA Compliant (a “HIPAA Compliance Plan”); and
(iii) has implemented those provisions of such HIPAA Compliance Plan in all
material respects necessary to ensure that Borrower and each Subsidiary becomes
HIPAA Compliant.”

 

2.2          Section 6.2 (Financial Statements, Reports, Certificates).  New
subsection (x) hereby is added to Section 6.2(a) of the Loan Agreement as
follows:

 

“(x) Immediately upon Borrower’s receipt thereof, (x) notice of any
investigation or audit, or pending or threatened proceedings relating to, any
violation by a Borrower of any Healthcare Law, including, (i) any investigation
or audit or proceeding involving violation of any of the Medicare and/or
Medicaid fraud and abuse provisions and (ii) any criminal or civil investigation
initiated, claim filed or disclosure required by the Office of Inspector
General, the Department of Justice, CMS or any other Governmental Authority; and
(y) notice of any written recommendation from any Governmental Authority or
other regulatory body that a Borrower should have its licensure, provider or
supplier number or accreditation suspended, revoked or

 

3

--------------------------------------------------------------------------------


 

limited in any way, or have its eligibility to participate in Medicare, Medicaid
or any other government program to accept assignments or rights to reimbursement
under Medicaid, Medicare or any other government program regulations suspended,
revoked or limited in any way.”

 

2.3          Section 6.6 (Operating Accounts).  New subsection (d) hereby is
added to Section 6.6 of the Loan Agreement as follows:

 

“(d) Borrower shall cause all Medicare and Medicaid payments, and only such
payments, owing to Borrower to be wire transferred or sent via ACH directly to
Borrower’s operating account held at Bank (the “Medicare/Medicaid Receivables
Account”) to which such payments are, as of the First Amendment Effective Date,
being directed and/or remitted. Collateral Agent and Lenders hereby disclaims
any right or interest (including any security interest or right of off set (or
set-off)) in or to such Medicare/Medicaid Receivables Account. If at any time,
such payments are no longer wire transferred or sent via ACH directly to the
Medicare/Medicaid Receivables Account, Borrower shall cause all Medicare and/or
Medical payments to be mailed or delivered to a post office box designated by
Collateral Agent and Lenders, and Borrower shall enter into a lockbox agreement
with Collateral Agent on Collateral Agent’s standard form with respect to such
payments. No other amounts shall be directed or remitted, by or for the benefit
of Borrower, to the Medicare/Medicaid Receivables Account. All items or amounts
which are remitted to the Medicare/Medicaid Receivables Account shall, on a
daily basis, be swept to Borrower’s Designated Deposit Account, and Borrower
shall cause all payments other than those directed or remitted to the
Medicare/Medicaid Receivables Account, to be directed or remitted to such
Operating Account. Borrower shall not change the instructions related to the
sweep of funds from the Medicare/Medicaid Receivables Account to the Operating
Account.”

 

2.4          Section 6.14 (Healthcare Matters).   New Section 6.14 hereby is
added to the Loan Agreement as follows:

 

“Section 6.14 Healthcare Laws; Participation Agreements. Borrower will
(i) maintain in full force and effect, and free from restrictions, probations,
conditions or known conflicts all Permits necessary under Healthcare Laws to
continue to receive reimbursement under all Third-Party Payor Programs in which
Borrower participates as of the date of this Agreement, and (ii) provide to
Collateral Agent and Lenders upon request, an accurate, complete and current
list of all participation agreements with Third-Party Payors with respect to the
business of Borrower (collectively, “Participation Agreements”). Borrower will
at all times comply with all requirements, contracts, conditions and
stipulations applicable to Borrower in order to maintain in good standing and
without default or limitation all such Participation Agreements.”

 

2.5          Section 13.1 (Definitions).  The following definitions hereby are
added to Section 13.1 of the Loan Agreement as follows:

 

“CMS” means the Centers for Medicare & Medicaid Services.

 

“First Amendment Effective Date” means December 18, 2014.

 

“Healthcare Laws” means all applicable Laws relating to the possession, control,
warehousing, marketing, sale and distribution of pharmaceuticals, the operation
of medical or senior housing facilities (such as, but not limited to, nursing
homes, skilled nursing facilities, rehabilitation hospitals, intermediate care
facilities and adult care facilities), patient healthcare, patient healthcare
information, patient abuse, the quality and adequacy of medical care, rate
setting, equipment, personnel, operating policies, fee splitting, including,
without limitation, (a) all federal and state fraud and abuse Laws, including,
without limitation, the federal Anti-Kickback Statute (42 U.S.C. §1320a-7b(6)),
the Stark Law (42 U.S.C. §1395nn), the civil False Claims Act (31 U.S.C. §3729
et seq.), (b) TRICARE, (c) HIPAA, (d) Medicare, (e) Medicaid, (f) quality of
medical care and accreditation standards and requirements of all applicable
state Laws or

 

4

--------------------------------------------------------------------------------


 

regulatory bodies, (g) all Laws, policies, procedures, requirements and
regulations pursuant to which Healthcare Permits are issued, and (h) any and all
other applicable health care laws, regulations, manual provisions, policies and
administrative guidance, each of (a) through (h) as may be amended from time to
time.

 

“Healthcare Permit” means a Permit (a) issued or required under Healthcare Laws
applicable to the business of any Borrower or any of its Subsidiaries or
necessary in the possession, ownership, warehousing, marketing, promoting, sale,
labeling, furnishing, distribution or delivery of goods or services under
Healthcare Laws applicable to the business of a Borrower or any of its
Subsidiaries, and/or (b) issued by any Person from which any Borrower has, as of
the Effective Date, received an accreditation (including, without limitation,
JCAHO).

 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as the same may be amended, modified or supplemented from time to time, and any
successor statute thereto, and any and all rules or regulations promulgated from
time to time thereunder.

 

“HIPAA Compliant” shall mean that the applicable Person (a) has adopted and
implemented policies and procedures, and has trained its personnel, in
compliance with each of the applicable requirements of the so-called
“Administrative Simplification” provisions of HIPAA, and (b) is not and could
not reasonably be expected to become subject to any deficiency with respect to
HIPAA.

 

“Permits” means all governmental licenses, authorizations, provider numbers,
supplier numbers, registrations, permits, certificates, franchises,
qualifications, accreditations, consents and approvals required under all
applicable Laws and required in order to carry on its business as now conducted,
including, without limitation, Healthcare Permits.

 

“Third-Party Payor” means Medicare, Medicaid, TRICARE, and other state or
federal health care program, Blue Cross and/or Blue Shield, private insurers,
managed care plans and any other Person or entity which presently or in the
future maintains Third-Party Payor Programs.

 

“Third-Party Payor Programs” means all payment and reimbursement programs,
sponsored by a Third-Party Payor, in which a Borrower or any Subsidiary
participates.

 

3.             Limitation of Amendment.

 

3.1          The amendments set forth in Section 2 above are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Collateral Agent or any Lender may now have or may have in
the future under or in connection with any Loan Document.

 

3.2          This Amendment shall be construed in connection with and as part of
the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.

 

4.             Representations and Warranties.   To induce Collateral Agent and
Lenders to enter into this Amendment, Borrower hereby represents and warrants to
Collateral Agent and Lenders as follows:

 

4.1          Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

 

5

--------------------------------------------------------------------------------


 

4.2          Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

 

4.3          The organizational documents of Borrower delivered to Collateral
Agent and Lenders on the Effective Date, or subsequent thereto, remain true,
accurate and complete and have not been amended, supplemented or restated and
are and continue to be in full force and effect;

 

4.4          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

 

4.5          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

 

4.6          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and

 

4.7          This Amendment has been duly executed and delivered by Borrower and
is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

 

5.             Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

6.             Effectiveness. This Amendment shall be deemed effective upon the
due execution and delivery to Collateral Agent and Lenders of (i) this Amendment
by each party hereto; (ii) creation of the Medicare/Medicaid Receivables
Account; and (iii) Borrower’s payment of all Lenders’ Expenses incurred through
the date of this Amendment.

 

[Balance of Page Intentionally Left Blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

 

BORROWER:

 

 

 

TROVAGENE, INC.

 

 

 

 

 

By:

/s/ STEPHEN ZANIBONI

 

Name:

Stephen Zaniboni

 

Title:

CFO

 

 

 

 

 

ETHEROGEN, INC.

 

 

 

 

 

By:

/s/ STEPHEN ZANIBONI

 

Name:

Stephen Zaniboni

 

Title:

CFO

 

 

 

COLLATERAL AGENT AND LENDER:

 

 

 

OXFORD FINANCE LLC

 

 

 

 

 

By:

/s/ MARK DAVIS

 

Name:

Mark Davis

 

Title:

Vice President – Finance, Secretary & Treasurer

 

 

 

 

 

LENDER:

 

 

 

SILICON VALLEY BANK

 

 

 

By:

/s/ ANTHOMY FLORES

 

Name:

Anthony Flores

 

Title:

Vice President

 

 

[Signature Page to First Amendment to Loan and Security Agreement ]

 

--------------------------------------------------------------------------------